UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the six month period ended June 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Euro Group of Companies, Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4070586 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) Euro Group of Companies, Inc. 10 Midland Avenue, Port Chester, NY 10573 (914) 937-3900 (Address and telephone number of principal executive offices, principal place ofbusiness, and name, address and telephone number) ICT Technologies, Inc. (former name) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b.2 of the Exchange Act) Yes [ ]No [x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Stock, par value $0.001, 115,220,793 shares outstanding as of August 2, 2011. EURO GROUP OF COMPANIES, INC. TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 (unaudited) F-1 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and June 30, 2010 (unaudited) F-2 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 (unaudited) F-3 Notes to Consolidated Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Controls and Procedures 4 Part II – Other Information Item 1.Legal Proceedings 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3.Defaults Upon Senior Securities 5 Item 4.Submission of Matters to a Vote of Security Holders 5 Item 5.Other Information 5 Item 6.Exhibits and Reports on Form 8-K. 5 Signatures. 6 i EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $147,597 and $197,025, respectively Loan receivable - short term Inventory Deposits for future inventory purchases Prepaid Expenses Total current assets Property and equipment, less accumulated depreciation of $194,573 and $123,781 respectively - - - Security deposits - retail store TOTAL ASSETS $ $ CURRENT LIABILITIES Bank overdrafts $ $ Bank lines of credit - - Accounts payable and accrued expenses Payroll taxes and withholdings Deferred activations Customer deposits Common stock subject to put feature (Note 10) Total current liabilities LONG TERM LIABILITIES Loans payable Loans payable to related parties TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued - Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding 115,246,793and 113,076,793 shares, respectively Additional paid-in capital Subscription receivable ) ) Retained earnings (deficit) ) ) Total stockholders' equity (deficiency) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ F-1 EUROGROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended June 30 Six months ended June 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ Less Cost of sales Gross profit ) Selling, general and administrative expenses Loss from operations ) Other expense - Interest expense - ) - ) Net loss $ ) $ ) $
